Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

    PNG
    media_image1.png
    284
    234
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    260
    639
    media_image2.png
    Greyscale
 	The claims are interpreted in light of the teachings of the specification. 	Claim 1 recites: “a closure cap, wherein the closure cap is configured to fit inside and outside of the outlet of the fiat output tap to provide a two-location, leak-free closure of the flat output tap, wherein the closure cap includes an insertion portion and a cavity defined between an outer wall and the insertion portion, wherein the insertion portion is configured for insertion into the outlet of the fiat output tap and the cavity is configured to receive the bottom portion of the fiat output tap when the flat output tap is closed with the closure cap.”
 	Applicants’ Specification, at Fig.7-8 and [0040], defines that the term “the closure cap 212 fits both inside and outside of the bottom portion 208 to provide a two-location, leak proof seal” [0040],ll.9-10, wherein when “the cap 212 is engaged with the tap, the insertion portion 216 is inserted into a lumen 220 of the flat output tap 204, such that the bottom portion 208 of the flat output tap 204 is positioned in a cavity 218 defined between the outer wall 214 and the insertion portion 216 of the closure cap 212 [0040],ll.6-12.  Thus, when engaged with the flat output tap 201, the closure cap 212 fits both inside and outside of the bottom portion 208 to provide a two-location, leak-proof seal.”  [Emphasis added].  Thus, this term as recited in claim 1 will be interpreted to mean that the insertion portion 216 of the closure cap 212 is inserted into a lumen 220 of the flat output tap 204, such that the bottom portion 208 of the flat output tap 204 is position in a cavity 218 defined between the outer wall 214 and the insertion portion 216 of closure cap 212.  

Reasons for Allowance
	Claims 1, 3, 5-7, and 9-15 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.    	The closest prior art of record is Kay (US 4596566 A); Villefrance (US 2005/10131360 A1); and Bark (US 5772664 B).	As to claim 1, Kay discloses an ostomy appliance (20) (Col.4,ll.56-60), comprising:  	a) a pouch (receptacle) (24) (Col.4,ll.61-62 Fig.1,3,18-20), the pouch including: a pouch inlet (92) (inlet defined by member 92 Col.8,ll.50-51 of attachment means (26) [Col.4,ll.62 of pouch (24) Fig.18,3) for receiving body waste from a stoma [Abstract,ll.11-12); and a pouch outlet (within bottom portion of (24) Fig.3 adjacent to but not including drain port/valve (30) [Col.4,ll.63-64 Fig.3,18); and 	b) a flat output tap (30) (drain port/valve) (30) (Col.4,ll.63-64) attached to the pouch outlet (tap (30) attached to outlet at bottom end of pouch (24) Fig.1,3,18; and flat as having width of bottom (105) greater than thickness of bottom portion of (30) Fig.3);  	 the flat output tap having or including: at least one inlet (opening at top end of (30) Fig.3,1); an outlet (opening at bottom end of (30) Fig.3,1), and a lumen (lumen within and through flat outlet tap (30) between inlet and outlet Col.8,ll.9; Fig.1,3,18) providing a path for the body waste to flow out of the pouch (24) [Col.4,ll.63-64;  	 	wherein the flat output tap 30 is configured such that a size of the lumen can be changed (by application of pressure as made of flexible material to accommodate plug (104) to form seal within lumen opening Col.8,ll.49-60);  		the output tap further including a top portion (upper end of (30) Fig.1,3) configured to fit in the pouch (24) outlet (Fig.1,3); and a bottom portion (lower end of (30) adjacent to (105) Fig.3 Col.8,ll.49-60),  		wherein the lumen is defined by inner surfaces of the flat output tap 30  (lumen within and through flat outlet tap (30) between inlet and outlet Col.8,ll.9; Fig.1,3,18); 		the at least one inlet being defined in the top portion [of 30 Fig.3,18] and the outlet being defined at a peripheral end of the bottom portion (where inlet as opening at top end of (30) Fig.3,1 and outlet as opening at bottom end of (30), and a lumen within and through (30) between inlet and outlet Fig.1,3);  		wherein the bottom portion has a flattened cylinder-like shape (Fig.5), and, a width of the bottom portion (Fig.5) is greater than a thickness of the bottom portion (Fig.3); and 		wherein a width of the bottom portion is greater than a thickness of the bottom portion (as shown in Fig.3: (30) has a generally flat profile with width of bottom (105) greater than thickness of bottom portion of (30) Fig.3). 	Kay does not teach: wherein the flat output tap is configured such that a size of the lumen is adjustable.
 	Villefrance teaches an ostomy appliance [0030],ll.1-6, Fig.1-3, comprising:  	(a) a pouch [0030],ll.2 comprising: (i) a pouch inlet (stoma aperture) (8a) [0034],ll.2-3; (ii) a pouch outlet (as lower opening in pouch between sides (1) and (2) at bottom edge (4) [0030],ll.6 Fig.3); and
 	(b) a flat output tap [(outlet) (5) within lower ends of flexible strips (6) and (7)] separately formed from the pouch [0031],ll.2 Fig.1-3), comprising: (i) an inlet (as upper ends of flexible strips (6) and (7) at end of pouch outlet at (4) at middle portion of flexible strips (6)/(7) Fig.3) [0032],ll.1-2;
 	(as per claim 1) the flat outlet tap (at outlet) (5) [0031],ll.2 (having flexible material strips (6) and (7) [0032],ll.1-2) is configured such that a size of the lumen is adjustable (where strips (6) and (7) around lumen or opening of outlet /outlet tap (5) are adjustable by pressing ends of strips (6) and (7) to adjust the size of the lumen of the outlet tap (5) [0045],ll.1-[0046],ll.6 Fig.1-3,5). 	Bark teaches wherein:
 	 	(as per claims 6 and 7) the filter center wall (filter sheet) (32) Fig.9 (as filter for collecting and filtering bodily fluids and solids Abstract ,ll.1-4 Fig.1,2) includes a plurality of openings as perforations (as comprising openings in non-woven synthetic fibers [Col.4,ll.14-15 for filtering [Col.2,ll.31-34), that filters solid materials from the liquid portion of the body fluids by the center wall (filter sheet) (32) into the collection chamber (33) [Col.7,ll.5-7 and the fluid portion flows into pouch inlet (port) (35), through chamber (33) and filter wall (32) and into outer chamber (collection chamber) (34) Fig.10 [Col.7,ll.1-3; 
 		(as per claim 12) an outlet (within (39)) of  output tap (38) Fig.9-10 is connected to a tube (drainage tube) (61) for transporting the body waste to a container (62) Fig.18 [Col.8,ll.32-24, wherein the liquids in the outer chamber (34) flow through a first inlet (into (34)) and are continuously transported to the container (62) via the tube (61) [Col.8,ll.32-34, and wherein substantially all of the solids remain in the body side chamber until the second inlet is opened (filters solid materials from the liquid portion of the body fluids by the center wall (filter sheet) (32) into the collection chamber (33) [Col.7,ll.5-7); and
 	(as per claim 13) the tube (61) is connected to the output tap (38) Fig.18,9 via an adapter (41) Fig.9, the adapter being configured to fit in the outlet of the output tap (38) 
 	However, Kay, Villefrance, and/or Bark fail to teach or fairly suggest: “a closure cap, wherein the closure cap is configured to fit inside and outside of the outlet of the fiat output tap to provide a two-location, leak-free closure of the flat output tap, wherein the closure cap includes an insertion portion and a cavity defined between an outer wall and the insertion portion, wherein the insertion portion is configured for insertion into the outlet of the fiat output tap and the cavity is configured to receive the bottom portion of the fiat output tap when the flat output tap is closed with the closure cap.”  Applicants’ Specification, at [0040], teaches that when “the cap 212 is engaged with the tap, the insertion portion 216 is inserted into a lumen 220 of the flat output tap 204, such that the bottom portion 208 of the flat output tap 204 is positioned in a cavity 218 defined between the outer wall 214 and the insertion portion 216 of the closure cap 212.” ([0040],ll.6-12).   Claim 1 is thus interpreted in light of the teachings of the specification, as presented above. 	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Kay, Villefrance, and/or Bark, and one of skill would not be motivated, to provide wherein the closure cap is configured to fit inside and outside of the outlet of the flat outlet tap.  This is because Villefrance fails to teach or suggest any type of closure cap, and because the closure caps of Kay and Bark only fit inside of the outlet of the flat output tap; and where there is no teaching or suggestion that would motivate one of skill to provide a closure cap that fits both inside and outside of the output tap outlet, nor where an insertion portion of the closure cap is inserted into a lumen of the flat output tap, such that a bottom portion of the flat output tap is positioned in a cavity defined between the outer wall and the insertion portion of the closure cap. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781